PRICE, Chief Justice
(concurring).
On behalf of Vera Lynn Norris, a minor, and his own behalf, appellee filed an application for a writ of habeas corpus. The prayer of the application was as follows:
“Your petitioner prays that your honor grant and issue the writ of habe-as corpus to have the said Vera Lynn Norris forthwith brought before your honor at such place as your honor may designate.”
The order, in accordance with the application was for writ commanding the ■sheriff to seize the person of the minor and bring her before the court. The writ of habeas cprpus as ordered and issued was tantamount to a warrant for the arrest of the minor, Vera Lynn Norris. This writ was not addressed to appellants. It was not provided that they should make return thereon. Their voluntary appearance to answer the application was not sought by the application. They were not ordered by the court to make answer to the writ or the application. Their appearance in the matter was purely voluntary in that they voluntarily filed a plea of privilege in a matter in which a judgment could not then be taken against them/if at all, in which notice to them had neither issued nor been sought. The transcript fails to show either the service or issuance of citation. The certified copy of the bill of costs fails to show a charge for issuance or service of citation.
The transcript shows the application for the writ of habeas corpus was filed on December 15, 1951, at 2:55 P. M., that the Judge issued a writ commanding the sheriff to seize the said minor and bring her before him at Fort Stockton, Texas. It is further shown that on the 16th day of December, 1951, in accordance with the writ the sheriff seized the person of the minor and she was presented to the judge issuing the writ on December 16, 1951. The plea of privilege shows to have been filed on December 17, 1951. While the plea of privilege recites that the defendant had been heretofore served with citation, the record does not substantiate this. The transcript fails to show that prior to the filing of the plea of privilege any sort of process had been served upon the appellants.
Art. 114, Code of Criminal Procedure, provides to whom the writ of habeas corpus shall be directed. It is addressed to the person having another under restraint. Art. 129, Code of Criminal Procedure, provides the judge may issue warrant of arrest whenever it appears by satisfactory evidence that one is held in illegal confinement or custody and there is a good reason to believe'that he will be carried out of the State. This allegation does not appear in the application we have under consideration. The process really prayed for and issued was not in reality a writ of habeas corpus, it was an application for the arrest of the minor. It did not purport to require the appellants herein to make return thereto, or require them to make answer. It seems rather that if they desired they might intervene in the proceeding and seek the custody of the child. Their appearance in the cause to urge plea of privilege before process had been issued and before they were compelled by compulsory process to answer at any time constituted an appearance in the case. While I agree with Justice SUTTON’S reasoning in his opinion, I think this voluntary appearance on the part of appellants presents ample justification for the overruling of the plea. The writ issued called a writ of habeas corpus did not provide that it be. served on the appellants. The record fails to show any form of service on the appellants.
In my opinion, under the application the district court or judge had no authority to *437issue the warrant of arrest for the minor, but the fact that he did should not afford the appellants the opportunity of seeking to obtain custody of the child in a county other than the residence of the appellee.